--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

 
Ply Gem Industries, Inc.
5020 Weston Parkway, Suite 400
Cary, N.C. 27513








November 7, 2008


Gary E. Robinette
2701 Glenwood Garden Lane
Unit 208
Raleigh, NC 27608




Re:           Retention Bonus Award


Dear Gary:


Ply Gem Industries, Inc. (the “Company”) considers it essential to the best
interests of the Company and its stockholders to reinforce and encourage your
continued attention and dedication to your duties to the Company as its
President and Chief Executive Officer.  The Company recognizes that the
performance of your duties over the past several months, specifically those
duties in connection with the relocation of the Company’s corporate headquarters
to North Carolina, has required an increased commitment of your time and
energy.  The Company is aware that you will be required to continue to devote a
significant amount of time and energy to the performance of such duties over the
coming years, prior to your retirement from the Company.  The Board of Directors
of the Company (the “Board”) and the Compensation Committee of the Board have
determined that it is in the best interests of the Company and its stockholders
to pay you a retention bonus award to both reward you for the services you have
provided to the Company and to incentivize you to continue to provide your
undivided dedication and attention to your duties to the Company.
 
This letter agreement sets forth the terms and conditions of the payment by the
Company to you of the retention bonus award described herein.
 
Subject to the terms of this letter agreement, you shall be entitled to receive
a one-time, lump-sum cash retention bonus (the “Retention Bonus”) of
$2,000,000.  The Retention Bonus will vest and be paid on September 1, 2011 (the
“Payment Date”).  You must be employed by the Company on the Payment Date to
receive the Retention Bonus.  Notwithstanding the foregoing, in the event that
you die or become Disabled (as defined below) prior to the Payment Date, the
Company shall pay you a pro-rated portion of the Retention Bonus (the “Pro-Rated
Retention Bonus”), in an amount equal to (x) the Retention Bonus multiplied by
(y) a fraction, the denominator of which is 1,095 and the numerator of which is
the number of days that you were employed by the Company during the period
beginning on September 1, 2008 and ending on the date of termination of your
employment due to your death or becoming Disabled.
 

--------------------------------------------------------------------------------


 
For purposes of this letter agreement, you shall be considered “Disabled” in the
event that you suffer any illness or disability, the nature of which as to
render you incapable of performing your duties and responsibilities for the
Company for a period of six (6) consecutive months or for an aggregate of twelve
(12) months within any consecutive eighteen (18) month period.  If there is a
dispute as to whether you are or were incapable of performing your duties and
responsibilities for the Company, such dispute shall be submitted for resolution
to an independent licensed physician chosen by the Company.  If such a dispute
arises, you shall submit to such examinations and shall provide such information
as such physician may request, and the determination of the physician shall be
released to the Company and, as to your physical or mental condition, shall be
binding and conclusive.
 
Notwithstanding any of the provisions of this letter agreement, the Company
shall not be obligated to pay the Retention Bonus or the Pro-Rated Retention
Bonus and may defer the Retention Bonus or the Pro-Rated Retention Bonus, as
applicable, if there exists and is continuing a default or an event of default
(or, if the Company does not have sufficient cash to consummate the Retention
Bonus or the Pro-Rated Retention Bonus, as applicable, causing its subsidiaries
to distribute or advance the required funds) on the part of the Company or any
of its subsidiaries under any guarantee or other agreement under which the
Company or any of its subsidiaries has borrowed money or if such payment would
constitute a breach of, or result in a default or an event of default (with or
without the giving of notice or passage of time or both) on the part of the
Company or any of its subsidiaries under, any such guarantee or agreement, or if
the payment of the Retention Bonus or the Pro-Rated Retention Bonus, as
applicable (or, if the Company does not have sufficient cash to consummate the
payment, causing its subsidiaries to distribute or advance the required funds)
would not be permitted under any applicable laws.  If the Company is unable to
pay the Retention Bonus or the Pro-Rated Retention Bonus, as applicable, in
accordance with the preceding sentence, the Company shall pay the Retention
Bonus or the Pro-Rated Retention Bonus, as applicable, as soon as possible, with
interest at the prime rate offered by the Company’s principal lending
institution, as in effect from time to time.
 
You and the Company acknowledge that you intend that the compensation set forth
in this letter agreement either is not governed by or is in compliance with
Section 409A of the Code; however, owing to the uncertain application of Section
409A of the Code, the Company agrees to use its reasonable best efforts such
that no earlier and/or additional taxes will arise under Section 409A of the
Code as a result of the compensation payable to you under this letter agreement.
 
The terms of this letter agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
This letter agreement may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.
 

--------------------------------------------------------------------------------


 
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of laws principles
which could cause the laws of another jurisdiction to apply.
 
The Company may withhold from the Retention Bonus or the Pro-Rated Retention
Bonus, as applicable, such federal, state and local income and employment taxes
as may be required to be withheld pursuant to any applicable law or regulation.
 
This letter agreement contains the sole and entire agreement between the parties
with respect to the subject matter hereof.  The parties acknowledge that any
statements or representations that may have been made heretofore regarding the
terms and matters dealt with in this letter agreement are void and have no
effect and that neither party has relied thereon.
 
Your rights to the Retention Bonus or the Pro-Rated Retention Bonus may not be
assigned, transferred, pledged or otherwise alienated, other than by will or the
laws of descent and distribution.
 
Nothing in this letter agreement shall be deemed to entitle you to continued
employment with the Company.
 
Neither the Retention Bonus nor the Pro-Rated Retention Bonus shall be counted
as compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements of the Company, except to the extent expressly
provided therein or herein.
 
This letter agreement is not intended to result in any duplication of payments
or benefits to you and does not give you any right to any compensation or
benefits from the Company except as specifically stated in this letter
agreement.
 
Kindly sign this letter agreement in the space indicated below at which time
this letter agreement shall become a binding agreement between you and the
Company, enforceable in accordance with its terms.
 


 


 


 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

Ply Gem Industries, Inc.
 


 
By: /s/Shawn K. Poe___________
                                                      Name:  Shawn K. Poe
                                                      Title:   Vice President
and
                                                                                          
Chief Financial Officer
 
 
Accepted and Agreed to:




By:  /s/Gary E. Robinette___________
Gary E. Robinette

Signature Page to Robinette Retention Bonus Award Letter
 
 

--------------------------------------------------------------------------------

 

 